Name: Commission Regulation (EEC) No 366/89 of 14 February 1989 fixing the standard fee per farm return for the 1989 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: farming systems
 Date Published: nan

 No L 43/20 15. 2. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 366/89 of 14 February 1989 fixing the standard fee per farm return for the 1989 accounting year of the farm accountancy data network whereas the Community Committee on the Farm Accountancy Data Network has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 79/65/EEC of the Council of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3644/85 (2), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (3) provides that a standard fee shall be fixed to be paid by the Commission to the Member States for each farm return completed ; Whereas Commission Regulation (EEC) No 92/88 (4) fixes the standard fee for the 1988 accounting year at ECU 95 per farm return ; Whereas restrictions imposed by the budgetary authority do not permit an increase in the standard fee for the 1989 accounting year ; Article 1 The standard fee paid by the Commission to Member States for each duly completed farm return is hereby fixed at ECU 95 for the 1989 accounting year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the 1989 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 109, 23. 6. 1965, p. 1859/65. 0 OJ No L 348, 24. 12. 1985, p. 4. (3) OJ No L 190, 14. 7. 1983, p. 25. H OJ No L 11 , 15 . 1 . 1988, p. 36.